MARY'S OPINION HEADING                                           



   NO. 12-03-00352-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

PATRICK EUGENE MALLEY, SR.,§
		APPEAL FROM THE 349TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

BARBARA MALLEY,
APPELLEE§
		ANDERSON COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM

	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on October 13, 2003.  Thereafter, on October 20, 2003, Appellant filed a notice of appeal which
failed to contain the information required by Rule 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court's judgment.  
	On October 23, 2003, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed an amended notice of appeal on or before November 24, 2003, the appeal would be referred
to the court for dismissal. Tex. R. App. P.  42.3.   
	The deadline in the Court's notice has passed, and Appellant has neither responded to the
notice nor corrected his defective notice of appeal.  Therefore, the appeal is dismissed for failure to
comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered November 26, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J. 


(PUBLISH)